Title: To Thomas Jefferson from John Barnes, 23 August 1821
From: Barnes, John
To: Jefferson, Thomas


Dear Sir—
George Town Co:
23d Augst 1821.
Lest, you may not be Apprised—I inclose the within Notice—as probably, I may be called upon, for information relative thereto, In which case I can only refer them to you—being a perfect stranger to what has already passed—I presume it necessary I should have—your advice and directions—in order to meet any unforeseen Occurance—that might Otherwise—take place—injurious—to those whose claims—in equity ought to be protected—with great Esteem & most fervent respect. I am Sir—Your most Obedt & very humbl servtJohn Barnes,PS. may I flatter myself? you continue to enjoy your Usual health and family Comforts, to whom I pray you Sir, to be most respectfully remembered—